DETAILED ACTION
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, applicant’s arguments are persuasive. In particular, none of the prior arts of record, alone or in combination, disclose the limitation:
“if it is determined in real-time by the information processing device that the subject is shielded by an object in the space, a portion of the subject portion is shielded in the display image generated by the display processing unit.”
Claims 8-10 are allowed for depending from claim 7.
Claim 11 is allowed similar to claim 1 for reciting similar subject matter as claim 1.
Regarding claim 12, none of the prior arts of record, alone or in combination, disclose the limitation:
“wherein a perpendicular drawn from the viewpoint position to the subject image passes through the center of the subject image during change in orientation of the subject image”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JITESH PATEL/Primary Examiner, Art Unit 2616